EXHIBIT 10.5

 

KATALYST SECURITIES LLC

15 MAIDEN LANE, ROOM 601

NEW YORK, NY 10038

TEL: 212-587-6667

Member: FINRA & SIPC

 

PLACEMENT AGENCY AGREEMENT

 



April 27, 2016

 

EXECUTION COPY



 

Ms. Kelly Sardo

Chief Financial Officer

CÜR Media, Inc.

2217 New London Turnpike

South Glastonbury, CT. 06073

 

 

Re: Private placement offering of 12% Senior Secured Convertible Promissory
Notes



 

Dear Ms. Sardo:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Katalyst Securities LLC (“Katalyst”), a registered broker-dealer and member of
the Financial Industry Regulatory Authority (“FINRA”) (hereinafter referred to
as the “Placement Agent”), shall be engaged by CÜR Media, Inc., a publicly
traded Delaware corporation (hereinafter referred to as the “Company”), to act
as exclusive Placement Agent in connection with the private placement (the
“Offering”) of the 12% Senior Secured Convertible Promissory Notes of the
Company (the “Bridge Notes”). No minimum Offering amount is required to complete
and close the Offering.

 

1. Appointment of Placement Agent.

 

(a) On the basis of the written and documented representations and warranties of
the Company provided herein, and subject to the terms and conditions set forth
herein, the Placement Agent is hereby appointed as an exclusive Placement Agent
of the Company during the Offering Period (as defined in Section 1(b) below) to
assist the Company in finding qualified subscribers for the Offering. The
Placement Agent may assist the Company to sell the Bridge Notes through other
broker-dealers who are FINRA members (collectively, the “Sub Agents”) and may
reallow all or a portion of the Placement Agent Fees (as defined in Section 3(b)
below) it receives to such other Sub Agents or pay a finders or consultant fee
to such other Sub Agents as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform the
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its
reasonable best efforts to assist the Company in finding subscribers for the
Bridge Notes who qualify as “accredited investors,” as such term is defined in
Rule 501(a) of Regulation D (as defined in Section 1(c) below). The Placement
Agent has no obligation to purchase any of the Bridge Notes or sell any Bridge
Notes. Unless sooner terminated in accordance with this Agreement, the
engagement of the Placement Agent hereunder shall continue until the later of
the Termination Date (as defined in Section 1(b) below) or the Final Closing (as
defined in Section 4(e) below). The Offering is currently anticipated to be the
private placement of a maximum of gross proceeds of Three Million Dollars
($3,000,000) (the “Maximum Amount”), subject to increase upon mutual agreement
by the Company and the Placement Agent, through the sale of the Bridge Notes,
which are convertible into units of the Company’s securities (the “Units”), each
Unit consisting of one (1) share (the “Unit Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and a warrant (the “Unit
Warrants”) to purchase one (1) share of Common Stock for every share of Common
Stock received upon conversion (the “Unit Warrant Shares”) at an exercise price
equal to 125% of the price at which the Company’s equity securities are sold in
Qualified Offering (as defined below). The offering price per Bridge Note is par
(100%) (the “Offering Price”). The minimum subscription is Twenty Five Thousand
Dollars ($25,000), provided, however, that subscriptions in lesser amounts may
be accepted by the Company in its sole discretion.

 



  

 

Placement Agency Agreement

Page 1





 

   



 

The Bridge Notes will be an obligation of the Company that will bear interest at
the rate of twelve percent (12%) per annum and will mature on the date that is
six (6) months from the date of issuance, subject to earlier conversion as
described below. The interest on the Bridge Notes shall be accrued and shall be
payable at maturity.

 

The Bridge Notes will be secured by a security interest in and lien on all now
owned or hereafter acquired assets and property, real and personal, of the
Company and its subsidiaries, including the Company’s intellectual property
pursuant to the Security Agreement by and between the Company and the
subscribers in the Offering (the “Security Agreement”). Except as put forth in
the Subscription Documents, as defined below, the security interest in and liens
on all assets and property of the Company will be a first priority security
interest and will be senior to all existing indebtedness of the Company.

 

Mandatory conversion of the principal amount of the Notes, and any accrued and
unpaid interest, into Units following a qualified offering (a “Qualified
Offering”) of at least Fifteen Million Dollars ($15,000,000) (including the
capital raised in this Offering) in equity securities or securities convertible
into or exercisable for equity securities (“Equity Financing Securities”), at a
conversion price per Unit equal to the lesser of 80% of (a) the price per share
of the Equity Financing Securities sold in the Qualified Offering, or (b) $2.00
(the “Mandatory Conversion”).

 

(b) The Placement Agent is engaged to raise a Maximum Amount of Three Million
Dollars ($3,000,000) of Bridge Notes, subject to increase upon mutual agreement
by the Company and the Placement Agent, on a reasonable best efforts basis. The
Company agrees and acknowledges that the Placement Agent is not acting as an
underwriter with respect to the Offering and the Company shall determine the
purchasers in the Offering in its sole discretion. The Bridge Notes will be
offered by the Company to potential subscribers, which may include related
parties of the Placement Agent or the Company, until the later of (a) such time
as the Maximum Amount is sold or (b) May 31, 2016, subject to a thirty (30) day
extension if agreed to by the Company and the Placement Agent (the “Offering
Period”). The date on which the Offering is terminated shall be referred to as
the “Termination Date”. The closing of the Offering may be held up to ten days
after the Termination Date.

 

(c) The Company shall only offer securities to and accept subscriptions from or
sell Bridge Notes to, persons or entities that qualify as (or are reasonably
believed to be) “accredited investors,” as such term is defined in Rule 501(a)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under Section 4(a)(2) of the Securities Act
of 1933, as amended (the “Act”), or to persons or entities that are not a “U.S.
Persons” as that term is defined in Rule 902(k) of Regulation S (“Regulation S”)
as promulgated by the SEC under the Act.

 

(d) The offering of Bridge Notes will be made by the Placement Agent on behalf
of the Company solely pursuant to the Securities Purchase Agreement by and
between the Company and the subscribers in the Offering (the “Securities
Purchase Agreement”) and the Exhibits to the Securities Purchase Agreement,
including, but not limited to, and to the extent applicable, the Investor Term
Sheet (the “Investor Term Sheet”), the Security Agreement, the Bridge Note, and
any documents, agreements, supplements and additions thereto (collectively, the
“Subscription Documents”), which at all times will be in form and substance
reasonably acceptable to the Company and the Placement Agent and their
respective counsel and contain such legends and other information as the Company
and the Placement Agent and their respective counsel, may, from time to time,
deem necessary and desirable to be set forth therein.

 



  

 

Placement Agency Agreement

Page 2





 

   



 

(e) With respect to the Offering, the Company shall provide the Placement Agent,
on terms set forth herein, the right to offer and sell up to the Maximum Amount
of available Bridge Notes being offered during the Offering Period (subject to
prior offer and sale of some of the Bridge Notes). It is understood that no sale
shall be regarded as effective unless and until accepted by the Company. The
Company may, in its sole discretion, accept or reject, in whole or in part, any
prospective investment in the Bridge Notes or allot to any prospective
subscriber less than the number of Bridge Notes that such subscriber desires to
purchase. Purchases of Bridge Notes may be made by the Placement Agent and its
selected Sub Agents and their respective officers, directors, employees and
affiliates and by the officers, directors, employees and affiliates of the
Company (collectively, the “Affiliates”) for the Offering and such purchases
will be made by the Affiliates based solely upon the same information that is
provided to the investors in the Offering.

 

2. Representations, Warranties and Covenants.

 

A. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to the Placement Agent that, unless and except as
otherwise set forth in the Company’s SEC Filings (as defined in Section 2(A)(b)
below)immediately prior to the closing of the transactions contemplated hereby,
each of the representations and warranties contained in this Section 2 is true
in all respects as of the date hereof and will be true in all respects as of the
Closing Date and any subsequent Closing Dates (as defined in Section 4(e)
below). In addition to the representations and warranties set forth herein, the
Placement Agent shall be entitled to rely upon the representations and
warranties made or given by the Company to any acquirer of Bridge Notes in the
Offering in any agreement, certificate, legal opinion or otherwise in connection
with an Offering. For purposes of this Section 2(A), the term Company includes
all of the Company’s subsidiaries (if any).

 

(a) The Subscription Documents have been and/or will be prepared by the Company,
in conformity with all applicable laws, and in compliance with Regulation D,
Section 4(a)(2) of the Act and/or Regulation S and the requirements of all other
rules and regulations (the “Regulations”) of the SEC relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Bridge Notes are to be offered and sold (including
U.S. states). The Bridge Notes will be offered and sold pursuant to the
registration exemption provided by Regulation D, Section 4(a)(2) of the Act and
Regulation S as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder in those United States jurisdictions in which
the Placement Agent notifies the Company that the Bridge Notes are being offered
for sale. None of the Company, its affiliates, or any person acting on its or
their behalf (other than the Placement Agent, its respective affiliates or any
person acting on their behalf, in respect of which no representation is made)
has taken nor will it take any action that conflicts with the conditions and
requirements of, or that would make unavailable with respect to the Offering,
the exemption(s) from registration available pursuant to Rule 506(b) of
Regulation D, Section 4(a)(2) of the Act and/or Regulation S and applicable
state securities laws, or knows of any reason why any such exemption would be
otherwise unavailable to it). Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration under the Act of the
issuance of the Bridge Notes, Unit Shares, Unit Warrants, Unit Warrant Shares,
Placement Agent Warrants (as defined in Section 3(b) below) or the Placement
Agent Warrants Shares (as defined in Section 3(b) below)). None of the Company,
its predecessors or affiliates has been subject to any order, judgment or decree
of any court of competent jurisdiction temporarily, preliminarily or permanently
enjoining such person for failing to comply with Rule 503 of Regulation D or the
equivalent state securities law requirements. The Company has not, for a period
of six months prior to the commencement of the offering of Bridge Notes, sold,
offered for sale or solicited any offer to buy any of its securities in a manner
that would cause the exemption from registration set forth in Rule 506(B) of
Regulation D and state securities laws to become unavailable with respect to the
offer and sale of the Bridge Notes to this Agreement in the United States. The
Company’s Common Stock is currently traded on the OTCQB (the “Principal
Market”). The Company has taken no action designed to, or likely to have the
effect of, terminating the quotation of the Common Stock on the Principal
Market. The Company, on the Closing Date (as defined in Section 4(e) below),
will be in compliance with all of the then-applicable requirements for continued
quotation of the Common Stock on the Principal Market.

 



  

 

Placement Agency Agreement

Page 3





 

   



 

(b) The Subscription Documents, as prepared and contemplated by the Company,
will not and do not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. To the knowledge of the Company, none of the statements,
documents, certificates or other items made, prepared or supplied by the Company
with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made. There is no fact which the Company has not disclosed in
the Subscription Documents or which is not disclosed in the filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement and the other Subscription Documents (the “Company Material Adverse
Effect”). Notwithstanding anything to the contrary herein, the Company makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Placement Agent or its respective representatives, except that
such estimates, projections and other forecasts and plans have been prepared in
good faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation. Other than the
Company’s SEC Filings, the Company has not distributed and will not distribute
prior to the Closing any offering material in connection with the offering and
sale of the Bridge Notes, unless such offering materials are provided to the
Placement Agent prior to or simultaneously with such delivery to the offerees of
the Bridge Notes.

 

(c) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement, the Bridge
Note, the Security Agreement, substantially in the form made part of the
Subscription Documents and the other agreements, if any, contemplated by the
Offering (this Agreement, the Securities Purchase Agreement, the Security
Agreement and the other agreements contemplated hereby that the Company is
required to execute and deliver are collectively referred to herein as the
“Company Transaction Documents”) and has received all necessary Board and
stockholder approvals, to issue, sell and deliver the Bridge Notes and the
Common Stock underlying the Placement Agent Warrants (the “Placement Agent
Warrant Shares”) issuable upon exercise of the Placement Agent Warrants (as
defined in Section 3(b) below) and to make the representations in this Agreement
accurate and not misleading. Prior to the First Closing (as defined in Section
4(e) below), each of the Company Transaction Documents and the Offering will
have been duly authorized. This Agreement has been duly authorized, executed and
delivered and constitutes, and each of the other Company Transaction Documents,
upon due execution and delivery, will constitute, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms (i) except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect related to laws affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and except that no representation is
made herein regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 



  

 

Placement Agency Agreement

Page 4





 

   



 

(d) None of the execution and delivery of or performance by the Company under
this Agreement or any of the other Company Transaction Documents or the
consummation of the transactions in this Agreement or in the Subscription
Documents (including the issuance and sale of the Bridge Notes, Unit Shares,
Unit Warrants, or upon exercise of the Unit Warrants, the Unit Warrants Shares,
the issuance of the Placement Agent Warrants or, upon exercise of the Placement
Agent Warrants, the issuance and sale of the Placement Agent Warrants Shares,
conflicts with or violates, or causes a default under (with our without the
passage of time or the giving of notice), or will result in the creation or
imposition of, any lien, charge or other encumbrance upon any of the assets of
the Company under any agreement, evidence of indebtedness, joint venture,
commitment or other instrument to which the Company is a party or by which the
Company or its assets may be bound, any statute, rule, law or governmental
regulation applicable to the Company, or any term of the Company’s Certificate
of Incorporation as in effect on the date hereof or any Closing Date (as defined
in Section 4(e) below) for the Offering (the “Certificate of Incorporation”) or
By-Laws as in effect on the date hereof or any Closing Date for the Offering
(the “By-Laws”) of the Company, or any license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its assets,
except in the case of a conflict, violation, lien, charge or other encumbrance
(except with respect to the Company’s Certificate of Incorporation or By-Laws)
which would not, or could not reasonably be expected to, have a Company Material
Adverse Effect. No consent, approval, authorization or other order of, or
registration, qualification or filing with, any regulatory body, administrative
agency, or other governmental body is required for the execution and delivery of
this Agreement by the Company and the valid issuance or sale of the Bridge
Notes, the Unit Shares, the Unit Warrants, and upon exercise of the Unit
Warrants, the Unit Warrant Shares, the Placement Agent Warrants and, upon
exercise of the Placement Agent Warrants, the Placement Agent Warrants Shares by
the Company pursuant to this Agreement, other than such as have been made or
obtained and that remain in full force and effect, and except for the filing of
a Form D or any filings required to be made under state securities laws, which
shall be timely filed by the Company.

 

(e) The Company’s financial statements, together with the related notes, if any,
included in the Company’s SEC Filings, present fairly, in all material respects,
the financial position of the Company as of the dates specified and the results
of operations for the periods covered thereby. Such financial statements and
related notes were prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, except that the unaudited financial statements omit full notes, and
except for normal year end adjustments. If the financials for the Company are
unaudited financial statements, it will state such clearly on the financials.
During the period of engagement of the Company’s independent certified public
accountants, there have been no disagreements between the accounting firm and
the Company on any matters of accounting principles or practices, financial
statement disclosure or auditing scope or procedures. The Company has made and
kept books and records and accounts which are in reasonable detail and which
fairly and accurately reflect the activities of the Company in all material
respects, subject only to year-end adjustments. Except as set forth in such
financial statements, the Company’s SEC Filings or otherwise disclosed in the
Company Transaction Documents, the Company’s senior management has no knowledge
of any material liabilities of any kind, whether accrued, absolute or
contingent, or otherwise, and subsequent to the date of the Company Transaction
Documents and prior to the date of the First Closing, it shall not enter into
any material transactions or commitments without promptly thereafter notifying
the Placement Agent and the purchasers in the Offering in writing of any such
material transaction or commitment. The other financial and statistical
information with respect to the Company and any pro forma information and
related notes included in the SEC Filings present fairly the information shown
therein on a basis consistent with the financial statements of the Company
included in the SEC Filings. Except as disclosed in the Subscription Documents
or the Company’s SEC Filings, the Company does not know of any facts,
circumstances or conditions which could materially adversely affect its
operations, earnings or prospects that have not been fully disclosed in the
financial statements appearing in the SEC Filings or other financial statements
appearing in the SEC Filings or other documents or information provided by the
Company.

 



  

 

Placement Agency Agreement

Page 5





 

   



 

(f) Immediately prior to the First Closing, the issuance of the Bridge Notes,
Unit Shares, Unit Warrants, Unit Warrant Shares, Placement Agent Warrants and
the Placement Agent Warrants Shares will have been duly authorized and, when
issued and delivered against payment therefor as provided in the Company
Transaction Documents, will be validly issued, fully paid and nonassessable. No
holder of any of the Bridge Notes, Unit Shares, Unit Warrants, Unit Warrant
Shares, Placement Agent Warrants and Placement Agent Warrants Shares will be
subject to personal liability solely by reason of being such a holder, and
except as described in the Subscription Documents, none of the Bridge Notes,
Unit Shares, Unit Warrants, Unit Warrant Shares, Placement Agent Warrants or
Placement Agent Warrants Shares will be subject to preemptive or similar rights
of any stockholder or security holder of the Company or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, options, warrants or other rights to acquire any securities of
the Company. Immediately prior to the First Closing, a sufficient number of
authorized but unissued shares of Common Stock underlying the Units, Unit
Warrants, Placement Agent Warrants will have been reserved for issuance upon the
conversion and exercise.

 

(g) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, and as of the date of each Closing: (i) there will be no outstanding
options, stock subscription agreements, warrants or other rights permitting or
requiring the Company or others to purchase or acquire any shares of capital
stock or other equity securities of the Company or to pay any dividend or make
any other distribution in respect thereof; (ii) there will be no securities
issued or outstanding which are convertible into or exchangeable for any of the
foregoing and there are no contracts, commitments or understandings, whether or
not in writing, to issue or grant any such option, warrant, right or convertible
or exchangeable security; (iii) no Bridge Notes of the Company or other
securities of the Company are reserved for issuance for any purpose; (iv) there
will be no voting trusts or other contracts, commitments, understandings,
arrangements or restrictions of any kind with respect to the ownership, voting
or transfer of shares of stock or other securities of the Company, including,
without limitation, any preemptive rights, rights of first refusal, proxies or
similar rights, and (v) no person prior to the execution of this Agreement by
the Company holds a right to require the Company to register any securities of
the Company under the Act or to participate in any such registration.
Immediately prior to the First Closing, the issued and outstanding shares of
capital stock of the Company will conform in all material respects to all
statements in relation thereto contained in the Company Transaction Documents
and the Company’s SEC Filings describe all material terms and conditions
thereof. All issuances by the Company of its securities have been issued
pursuant to either a current effective registration statement under the 1933 Act
or an exemption from registration requirements under the Act, and were issued in
accordance with any applicable Federal and state securities laws.

 

(h) The Company’s subsidiaries, if any, are duly incorporated or organized,
validly existing and in good standing under the laws of their jurisdiction of
incorporation or organization and have all requisite power and authority to
carry on their business as now conducted. Such subsidiaries are duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on their respective
business or properties. All of the outstanding capital stock or other voting
securities of such subsidiaries are owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances. The conduct of
business by the Company as presently and proposed to be conducted is not subject
to continuing oversight, supervision, regulation or examination by any
governmental official or body of the United States, or any other jurisdiction
wherein the Company conducts or proposes to conduct such business, except as
described in the Subscription Documents and/or the Company’s SEC Filings and
except as such regulation is applicable to US public companies and commercial
enterprises generally. The Company has obtained all material licenses, permits
and other governmental authorizations necessary to conduct its business as
presently conducted. The Company has not received any notice of any violation
of, or noncompliance with, any federal, state, local or foreign laws,
ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, would have a Company Material
Adverse Effect, and the Company knows of no facts or set of circumstances which
could give rise to such a notice.

 



 

 

Placement Agency Agreement

Page 6





 

   



 

(i) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, no default by the Company or, to the knowledge of the Company, any
other party, exists in the due performance under any material agreement to which
the Company is a party or to which any of its assets is subject (collectively,
the “Company Agreements”). The Company Agreements, if any, disclosed in the
Subscription Documents and/or the Company’s SEC Filings are the only material
agreements to which the Company is bound or by which its assets are subject, are
accurately described in the Subscription Documents and/or the Company’s SEC
Filings and are in full force and effect in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency or other laws affecting
the rights of creditors generally and to general equitable principles and the
availability of specific performance.

 

(j) Subsequent to the respective dates as of which information is given in the
Subscription Documents, the Company has operated its business in the ordinary
course and, except as may otherwise be set forth in the Subscription Documents
or the Company’s SEC Filings, there has been no: (i) Company Material Adverse
Effect; (ii) material transaction otherwise than in the ordinary course of
business consistent with past practice; (iii) issuance of any securities (debt
or equity) or any rights to acquire any such securities other than pursuant to
equity incentive plans approved by its Board of Directors; (iv) damage, loss or
destruction, whether or not covered by insurance, with respect to any material
asset or property of the Company; or (v) agreement to permit any of the
foregoing.

 

(k) Except as set forth in the Subscription Documents and/or the Company’s SEC
Filings, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, (i) if determined adversely to
the Company or such officer or director, could reasonably be expected to have a
Company Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the Company Transaction Documents or the
enforceability hereof or (ii) would be required to be disclosed in the Company’s
Annual Report on Form 10-K under the requirements of Item 103 of Regulation S-K.
The Company is not subject to any injunction, judgment, decree or order of any
court, regulatory body, arbitral panel, administrative agency or other
government body.

 

(l) The Certificate of Incorporation and By-laws of the Company are true,
correct and complete copies of the certificate of incorporation and bylaws of
the Company, as in effect on the date hereof. Any subsequent amendments to the
certificate of incorporation or bylaws will be provided promptly to the
Placement Agent and investors in the Offering. The Company is not: (i) in
violation of its Certificate of Incorporation or By-Laws; (ii) in default of any
contract, indenture, mortgage, deed of trust, note, loan agreement, security
agreement, lease, alliance agreement, joint venture agreement or other
agreement, license, permit, consent, approval or instrument to which the Company
is a party or by which it is or may be bound or to which any of its assets may
be subject, the default of which could reasonably be expected to have a Company
Material Adverse Effect; (iii) in violation of any statute, rule or regulation
applicable to the Company, the violation of which would have a Company Material
Adverse Effect; or (iv) in violation of any judgment, decree or order of any
court or governmental body having jurisdiction over the Company and specifically
naming the Company, which violation or violations individually, or in the
aggregate, could reasonably be expected to have a Company Material Adverse
Effect.

 



 

 

Placement Agency Agreement

Page 7





 

   



 

(m) Except as disclosed in the Subscription Documents and/or the Company’s SEC
Filings, as of the date of this Agreement, no current or former stockholder,
director, officer or employee of the Company, nor, to the knowledge of the
Company, any affiliate of any such person is presently, directly or indirectly
through his/her affiliation with any other person or entity, a party to any loan
from the Company or any other transaction (other than as an employee) with the
Company.

 

(n) The Company is not obligated to pay, and has not obligated the Placement
Agent to pay, a finder’s or origination fee in connection with the Offering
other than to the Placement Agent under this Agreement, and hereby agrees to
indemnify the Placement Agent from any such claim made by any other person as
more fully set forth in Section 8 hereof. The Company has not offered for sale
or solicited offers to purchase the Bridge Notes except for negotiations with
the designated Placement Agent. Except as set forth in the Subscription
Documents, no other person has any right to participate in any offer, sale or
distribution of the Company’s securities to which the Placement Agent’s rights,
described herein, shall apply.

 

(o) Until the earlier of (i) the Termination Date or (ii) the Final Closing (as
defined in Section 4(e) below), the Company will not issue any press release,
grant any interview, or otherwise communicate with the media in any manner
whatsoever with respect to the Offering without the Placement Agent’s prior
written consent, which consent will not unreasonably be withheld or delayed, and
subject to any applicable laws and regulations.

 

(p) No representation or warranty contained in Section 2(A) of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Placement Agent shall be entitled to
rely on such representations and warranties.

 

(q) No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
transactions contemplated herein or in the other Company Transaction Documents,
except for required filings with the SEC and the applicable state securities
commissions relating specifically to the Offering (all of which filings will be
duly made by, or on behalf of, the Company), and those which are required to be
made after the First Closing (as defined in Section 4(e) below) (all of which
will be duly made on a timely basis).

 



  

 

Placement Agency Agreement

Page 8





 

   



 

(r) Neither the sale of the Bridge Notes by the Company nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, nor
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001). Each of the Company, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Bank Secrecy Act, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the United Nations Participation
Act and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any Executive Order, directive, or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder. Neither the Company nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(s) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i)–(viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter
which would be a Disqualification Event except for the fact that it occurred
before September 23, 2013. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agent a copy
of any disclosures provided thereunder.

 

(t) The Company is not aware of any person (other than any Issuer Covered Person
or Placement Agent Covered Person (as defined below) that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any the Bridge Notes. For purposes of this
subsection Placement Agent Covered Person shall mean Katalyst Securities LLC, or
any of its directors, executive officers, general partners, managing members or
other officers participating in the Offering.

 

(u) The Company will promptly notify the Placement Agent in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person. The Company will notify the Agent in writing,
prior to the Closing Date (as defined in Section 4(e) below) of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 



  

 

Placement Agency Agreement

Page 9





 

   



 

(v) The authorized capital stock of the Company as of the First Closing (as
defined in Section 4(e) below) will be set forth in the Company’s SEC Filings.
All issued and outstanding shares of capital stock have been duly authorized and
validly issued, are fully paid and nonassessable, were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities, and, except as disclosed in the Company’s SEC Filings, have been
issued and sold in compliance with the registration requirements of federal and
state securities laws or the applicable statutes of limitation have expired.
Except as set forth in the Company’s SEC Filings, there are no (i) outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 

(w) The Company has ownership or license or legal right to use all patents,
copyrights, trade secrets, know-how, trademarks, trade names, customer lists,
designs, manufacturing or other processes, computer software, systems, data
compilation, research results or other proprietary rights used in the business
of the Company or its subsidiaries (collectively “Intellectual Property”). All
of such patents, registered trademarks and registered copyrights have been duly
registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights or the corresponding offices of
other jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and all such jurisdictions. The Company believes it has taken all reasonable
steps required in accordance with sound business practice and business judgment
to establish and preserve its and its subsidiaries’ ownership of all material
Intellectual Property with respect to their products and technology. To the
knowledge of the Company, there is no infringement of the Intellectual Property
by any third party. To the knowledge of the Company, the present business,
activities and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person. There is no proceeding charging the
Company or its subsidiaries with infringement of any adversely held Intellectual
Property has been filed and the Company is unaware of any facts which are
reasonably likely to form a basis for any such proceeding. There are no
proceedings that have been instituted or pending or, to the knowledge of the
Company, threatened, which challenge the rights of the Company or its
subsidiaries to the use of the Intellectual Property. The Intellectual Property
owned by the Company and its subsidiaries, and to the knowledge of the Company,
the Intellectual Property licensed to the Company and its subsidiaries, has not
been adjudged invalid or unenforceable, in whole or in part. There is no pending
or, to the knowledge of the Company, threatened proceeding by others challenging
the validity or scope of any such Intellectual Property, and the Company is
unaware of any facts which are reasonably likely to form a basis for any such
claim. Each of the Company and its subsidiaries has the right to use, free and
clear of material claims or rights of other persons, all of its customer lists,
designs, computer software, systems, data compilations, and other information
that are required for its products or its business as presently conducted.
Neither the Company nor its subsidiaries is making unauthorized use of any
confidential information or trade secrets of any person. The activities of any
of the employees on behalf of the Company or of its subsidiaries do not violate
any agreements or arrangements between such employees and third parties that are
related to confidential information or trade secrets of third parties or that
restrict any such employee’s engagement in business activity of any nature. Each
former and current employee or consultant of the Company or its subsidiaries is
a party to a written contract with the Company or its subsidiaries that assigns
to the Company or its subsidiaries, or has received an employee handbook that
requires an employee to assign, all rights to all inventions, improvements,
discoveries and information relating to the Company or its subsidiaries, except
for any failure to so do as would not reasonably be expected to result in a
Company Material Adverse Effect. All licenses or other agreements under which
(i) the Company or its subsidiaries employs rights in Intellectual Property, or
(ii) the Company or its subsidiaries has granted rights to others in
Intellectual Property owned or licensed by the Company or its subsidiaries are
in full force and effect, and there is no default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default by the
Company or such subsidiary) by the Company or its subsidiaries with respect
thereto.

 



  

 

Placement Agency Agreement

Page 10





 

   



 

(x) The Company has filed all necessary federal, state, local and foreign income
and franchise tax returns and have paid or accrued all taxes shown as due
thereon, and except as set out in the SEC Filings, the Company has no knowledge
of a tax deficiency which has been or might be asserted or threatened against it
by any taxing jurisdiction, other than any deficiency which the Company is
contesting in good faith and with respect to which adequate reserves for payment
have been established.

 

(y) The Company maintains and will continue to maintain insurance of the types
and in the amounts that the Company reasonably believes are adequate for its
business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

(z) On each Closing Date (as defined in Section 4(e) below), all stock transfer
or other taxes (other than income taxes) that are required to be paid in
connection with the sale and transfer of the Bridge Notes and the Placement
Agent Warrants will be, or will have been, fully paid or provided for by the
Company and the Company will have complied with all laws imposing such taxes.

 

(aa) The Company (including its subsidiaries) is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940 and
will not be deemed an “investment company” as a result of the transactions
contemplated by the Offering.

 

(bb) The books, records and accounts of the Company accurately and fairly
reflect, in reasonable detail, the transactions in, and dispositions of, the
assets of, and the operations of, the Company.

 

(cc) The Company’s statements contained in its Annual Report on Form 10-K for
the year ended December 31, 2015 regarding its (i) disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Securities Exchange
Act of 1934 (the “Exchange Act”) and (ii) internal accounting controls were and
continue to be accurate. The Company is not aware of any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s or its subsidiaries’ internal controls. Except as set
forth in the Company’s SEC Filings, since December 31, 2015, there have been no
changes that have materially affected, or are reasonably likely to materially
affect, the Company’s or its subsidiaries’ internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses. There are no material off-balance sheet
arrangements (as defined in Item 303 of Regulation S-K), or any other
relationships with unconsolidated entities (in which the Company or its control
persons have an equity interest) that may have a material current or future
effect on the Company’s or its subsidiaries’ financial condition, revenues or
expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources.

 

(dd) Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Bridge Notes, Unit Shares, Unit Warrants, unit Warrant Shares, Placement
Agent Warrants, or Placement Agent Warrant Shares.

 

(ee) Except as set forth in the Company’s SEC Filings, the Company is in
compliance in all material respects with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the SEC thereunder that
are effective as of the date hereof.

 



 

 

Placement Agency Agreement

Page 11





 

   



 

(ff) The Company is not a party to any collective bargaining agreement or
employs any member of a union. The Company believes that its relations with its
employees are good. No executive officer of the Company, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company and its subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Company Material Adverse Effect.

 

(gg) None of the Company, its subsidiaries or any executive officer of the
Company (as defined in Rule 501(f) of Regulation D under the Securities Act) has
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Bridge Notes, the Placement
Warrants or the Placement Agent Warrant Shares. The Company confirms that, to
its knowledge, with the exception of the proposed sale of Bridge Notes, neither
it nor any other person acting on its behalf has provided any of the potential
investors or their agent or counsel with any information that constitutes or
might constitute material, non-public information. The Company understands and
confirms that the potential investors shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

 

(hh) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation or the laws of the jurisdiction of its formation which is or could
become applicable to any potential investor as a result of the transactions
contemplated by the Offering, including, without limitation, the Company’s
issuance of the Bridge Notes and any potential investor’s ownership of the
Bridge Notes. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of its capital
stock or a change in control of the Company.

 

(ii) The Company acknowledges that the Placement Agent, its Sub Agents, legal
counsel to the Company and/or their respective affiliates, principals,
representatives or employees may now or hereafter own shares of the Company.

 

B. Representations, Warranties and Covenants of Katalyst. Katalyst hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

 

(a) Katalyst represents that neither it, nor to its knowledge any of its Sub
Agents or any of its or their respective directors, executive officers, general
partners, managing members or other officers participating in the Offering
(each, a “Katalyst Covered Person” and, together, “Katalyst Covered Persons”),
is subject to any of the “Bad Actor” Disqualification Event described in Rule
506(d)(1)(i) to (viii) under the Securities Act or has been involved in any
matter which would be a Disqualification Event except for the fact that it
occurred before September 23, 2013.

 

(b) Katalyst will notify the Company promptly in writing of any Disqualification
Event relating to any Katalyst Covered Person not previously disclosed to the
Company in accordance with the prior section.

 



  

 

Placement Agency Agreement

Page 12





 

   



 

3. Placement Agent Compensation.

 

(a) In connection with the Offering, the Company will pay a cash fee (the
“Placement Agent Cash Fee”) to the Placement Agent at each Closing (as defined
in Section 4(e) below) equal to 10% of each Closing’s gross proceeds from any
sale of Bridge Notes in the Offering to investors introduced to the Company by
the Placement Agent and Eight Percent (8%) of each Closing’s gross proceeds from
any sale of Bridge Notes in the Offering to investors introduced by the Company
or its Representatives. The Placement Agent Cash Fee shall be paid to the
Placement Agent in cash by wire transfer from the escrow account established for
the Offering, and as a condition to closing, simultaneous with the distribution
of funds to the Company.

 

(b) Also, at each Closing, the Company will deliver to the Placement Agent (or
its designees), warrants exercisable for a period of five (5) years to purchase
shares of the Company’s Common Stock equal, in the aggregate, to 10% of the
number of Unit Shares into which the Bridge Notes sold in the Offering to
investors introduced to the Offering by the Placement Agent and Eight Percent
(8%) of each Closing’s gross proceeds from any sale of Bridge Notes in the
Offering to investors introduced by the Company or its Representatives are
converted upon a Mandatory Conversion, with an exercise price per share equal to
the exercise price of the Unit Warrant Shares issued to the investors upon a
Mandatory Conversion (“Placement Agent Warrants”). To the extent permitted by
applicable laws, all warrants shall permit unencumbered transfer to the
Placement Agent’s employees and affiliates and the warrants may be issued
directly to the Placement Agent’s employees and affiliates at the Placement
Agent’s request. The Placement Agent Cash Fee and the Placement Agent Warrants
are sometimes referred to collectively as the “Placement Agent Fees”).

 

(c) To the extent there is more than one Closing, payment of the proportional
amount of the Placement Agent Cash Fees will be made out of the gross proceeds
from any sale of Bridge Notes sold at each Closing and the Company will issue to
the Placement Agent the corresponding number of Placement Agent Warrants. All
cash compensation and warrants under this Agreement shall be paid directly by
the Company to and in the name provided to the Company by the Placement Agent.

 

4. Subscription and Closing Procedures.

 

(a) The Company shall cause to be delivered to the Placement Agent copies of the
Subscription Documents and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents and employees to use the
Subscription Documents in connection with the sale of the Bridge Notes until the
earlier of (i) the Termination Date or (ii) the Final Closing (as defined in
Section 4(e) below), and no person or entity is or will be authorized to give
any information or make any representations other than those contained in the
Subscription Documents or to use any offering materials other than those
contained in the Subscription Documents in connection with the sale of the
Bridge Notes, unless the Company first provides the Placement Agent with
notification of such information, representations or offering materials.

 

(b) The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 



 

 

Placement Agency Agreement

Page 13





 

   



 

(c) Each prospective purchaser will be required to complete and execute the
Subscription Documents, Anti-Money Laundering Form, Accredited Investor
Certification and other documents which will be forwarded or delivered to the
Placement Agent at the Placement Agent’s offices at the address set forth in
Section 12 hereof or to an address identified in the Subscription Documents.

 

(d) Simultaneously with the delivery to the Placement Agent of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for such purpose (the “Escrow
Agent”). All such funds for subscriptions will be held in the Escrow Account
pursuant to the terms of an escrow agreement among the Company, the Placement
Agent and the Escrow Agent. The Company will pay all fees related to the
establishment and maintenance of the Escrow Account. Subject to the receipt of
subscriptions for the amount for Closing, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at each Closing will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The Company will give notice to the Placement Agent of its
acceptance of each subscription. The Company, or the Placement Agent on the
Company’s behalf, will promptly return to subscribers incomplete, improperly
completed, improperly executed and rejected subscriptions and give written
notice thereof to the Placement Agent upon such return.

 

(e) If subscriptions have been accepted prior to the Termination Date, the funds
therefor have been collected by the Escrow Agent and all of the conditions set
forth elsewhere in this Agreement are fulfilled, a closing shall be held
promptly with respect to the Bridge Notes sold (the “First Closing”).
Thereafter, the remaining Bridge Notes will continue to be offered and sold
until the earlier of the Termination Date or the date that additional
subscription amounts up to the Maximum Offering amount have been collected by
the Escrow Agent. Additional Closings (each a “Closing”, collectively
“Closings”) may from time to time be conducted at times mutually agreed to
between the Company and the Placement Agent with respect to additional Bridge
Notes sold, with the final closing (“Final Closing”) to occur within 10 days
after the earlier of the Termination Date and the date on which the Maximum
Amount has been subscribed for. Delivery of payment for the accepted
subscriptions for the Bridge Notes from the funds held in the Escrow Account
will be made at each Closing at the Placement Agent’s office against delivery of
the Bridge Notes by the Company at the address set forth in Section 12 hereof
(or at such other place as may be mutually agreed upon between the Company and
the Placement Agent), net of amounts agreed upon by the parties herein,
including, the Blue Sky counsel as of such Closing. The Bridge Notes will be
issued after each Closing and will be forwarded to the subscriber directly by
the stock transfer agent within seven (7) business days following each Closing.
Executed certificates for the Placement Agent Warrants will be issued in such
authorized denominations and registered in such names as the Placement Agent may
request within seven (7) business days following each Closing (“Closing Date”).

 

(f) If no Subscription Documents have been received and accepted by the Company
on or before the Termination Date for any reason, the Offering will be
terminated, no Bridge Notes will be sold, and the Escrow Agent will, at the
request of the Placement Agent, cause all monies received from subscribers for
the Bridge Notes to be promptly returned to such subscribers without interest,
penalty, expense or deduction.

 

5. Further Covenants. The Company hereby covenants and agrees that:

 

(a) Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Closing, knowingly take any action which
would cause any of the representations and warranties made by it in this
Agreement not to be complete and correct in all material respects on and as of
the date of each Closing with the same force and effect as if such
representations and warranties had been made on and as of each such date (except
to the extent any representation or warranty relates to an earlier date).

 



  

 

Placement Agency Agreement

Page 14





 

   



 

(b) If, at any time prior to the Final Closing, any event shall occur that
causes a Company Material Adverse Effect which as a result it becomes necessary
to amend or supplement the Subscription Documents so that the representations
and warranties herein remain true and correct in all material respects, or in
case it shall be necessary to amend or supplement the Subscription Documents to
comply with Regulation D or any other applicable securities laws or regulations,
the Company will promptly notify the Placement Agent and shall, at its sole
cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request. The Company will not at any time before the Final Closing
prepare or use any amendment or supplement to the Subscription Documents of
which the Placement Agent will not previously have been advised and furnished
with a copy, or which is not in compliance in all material respects with the Act
and other applicable securities laws. As soon as the Company is advised thereof,
the Company will advise the Placement Agent and its counsel, and confirm the
advice in writing, of any order preventing or suspending the use of the
Subscription Documents, or the suspension of any exemption for such
qualification or registration thereof for offering in any jurisdiction, or of
the institution or threatened institution of any proceedings for any of such
purposes, and the Company will use their best efforts to prevent the issuance of
any such order and, if issued, to obtain as soon as reasonably possible the
lifting thereof.

 

(c) The Company shall comply with the Act, the Exchange Act, the rules and
regulations thereunder, all applicable state securities laws and the rules and
regulations thereunder in the states in which the Company’s Blue Sky counsel has
advised the Placement Agent and/or the Company that the Bridge Notes are
qualified or registered for sale or exempt from such qualification or
registration, so as to permit the continuance of the sales of the Bridge Notes,
and will file or cause to be filed with the SEC, and shall promptly thereafter
forward or cause to be forwarded to the Placement Agent, any and all reports on
Form D as are required. The Company will pay the attorney’s fee and out of
pocket expenses related to the filings for registrations of sale or exemption
from such qualifications with any state securities commissions and any other
regulatory agencies. Such fees will be paid at the time of invoicing, or at the
time of Closing, if known, and if not yet invoiced, funds will remain in escrow
to cover the estimated invoice. The Company will pay the invoice or authorize
release of the funds from escrow within five (5) days of receipt of invoice.

 

(d) The Company, at its own cost and expense, shall use best efforts to qualify
the Bridge Notes for sale under the securities laws of such jurisdictions in the
United States as may be mutually agreed to by the Company and the Placement
Agent, and the Company will make or cause to be made such applications and
furnish information as may be required for such purposes, provided that the
Company will not be required to qualify as a foreign corporation in any
jurisdiction or execute a general consent to service of process. The Company
will, from time to time, prepare and file such statements and reports as are or
may be required to continue such qualifications in effect for so long a period
as the Placement Agent may reasonably request with respect to the Offering.

 

(e) The Company shall place a legend on the certificates representing the Bridge
Notes, Unit Shares, Unit Warrant Shares, Placement Agent Warrants, and Placement
Agent Warrant Shares that the securities evidenced thereby have not been
registered under the Act or applicable state securities laws, setting forth or
referring to the applicable restrictions on transferability and sale of such
securities under the Act and applicable state laws.

 

(f) The Company shall apply the net proceeds from the sale of the Bridge Notes
for the purposes set forth in the Subscription Documents. Except as set forth in
the Subscription Documents, the Company shall not use any of the net proceeds of
the Offering to repay indebtedness to officers (other than accrued salaries
incurred in the ordinary course of business), directors or stockholders of the
Company without the prior written consent of the Placement Agent.

 



 

 

Placement Agency Agreement

Page 15





 

   



 

(g) During the Offering Period, the Company shall afford each prospective
purchaser of Bridge Notes the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

 

(h) Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

(i) Whether or not the transactions contemplated hereby are consummated, or this
Agreement is terminated, the Company shall pay all reasonable expenses incurred
in connection with the preparation and printing of all necessary offering
documents and instruments related to the Offering and the issuance of the Bridge
Notes, Unit Shares, Unit Warrants, Unit Warrant Shares, Placement Agent Warrants
and Placement Agent Warrant Shares and will also pay for the Company’s expenses
for accounting fees, legal fees, printing costs, and other costs involved with
the Offering. The Company will provide at its own expense such quantities of the
Subscription Documents and other documents and instruments relating to the
Offering as the Placement Agent may reasonably request. The Company will pay at
its own expense in connection with the creation, authorization, issuance,
transfer and delivery of the Bridge Notes, including, without limitation, fees
and expenses of any transfer agent or registrar; the fees and expenses of the
Escrow Agent; all fees and expenses of legal, accounting and other advisers to
the Company; the registration or qualification of the Bridge Notes for offer and
sale under the securities or Blue Sky laws of such jurisdictions, payable within
five (5) days of being invoiced. The Company will pay all such amounts, unless
previously paid, at the First Closing, or, if there is no Closing, within ten
(10) days after written request therefor following the Termination Date. In
addition to any fees payable to the Placement Agent hereunder, the Company
hereby agrees to pay the Placement Agent’s legal counsel fees and legal out of
pocket expenses related to the Bridge Note Offering in an aggregate amount equal
to the lesser of (i)Ten Thousand Dollars ($10,000) or (ii)1% of the aggregate
Purchase Price paid for Bridge Notes sold in the Offering (the “Placement Agent
Counsel Fee”), a proportionate amount of which will be paid from the escrow
account at the time of each Closing and as a condition to Closing . This
reimbursement obligation is in addition to the reimbursement of fees and
expenses relating to attendance by the Placement Agent at proceedings or to
indemnification and contribution as contemplated elsewhere in this agreement. In
the event either Placement Agent’s personnel must attend or participate in
judicial or other proceedings to which we are not a party relating to the
subject matter of this agreement, the Company shall pay such Placement Agent an
additional per diem payment, per person, at our customary rates, together with
reimbursement of all out-of-pocket expenses and disbursements, including
reasonable attorneys’ fees and disbursements incurred by it in respect of its
preparation for and participation in such proceedings.

 

(j) On each Closing Date, the Company permits the Placement Agent to rely on any
representations and warranties made by the Company to the investors and will
cause its counsel to permit the Placement Agent to rely upon any opinion
furnished to the investors in the Offering.

 

(k) The Company will comply with all of its obligations and covenants set forth
in its agreements with the investors in the Offering. If not filed on EDGAR, the
Company will promptly deliver to the Placement Agent and their counsel copies of
any and all filings with the SEC and each amendment or supplement thereto, as
well as all prospectuses and free writing prospectuses, prior to the closing of
the Offering and six months thereafter. The Placement Agent is authorized on
behalf of the Company to use and distribute copies of any Subscription
Documents, including Company’s SEC Filings in connection with the sale of the
Bridge Notes as, and to the extent, permitted by federal and applicable state
securities laws. The Company acknowledges and agrees that the Placement Agent
will be relying, without assuming responsibility for independent verification,
on the accuracy and completeness of all financial and other information that is
and will be furnished to them by the Company and the Company will be liable for
any material misstatements or omissions contained therein.

 



  

 

Placement Agency Agreement

Page 16





 

   



 

6. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder to affect a Closing are subject to the fulfillment, at or before
each Closing, of the following additional conditions:

 

(a) Each of the representations and warranties made by the Company shall be true
and correct on each Closing Date.

 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed, and complied
with by it at or before the Closing.

 

(c) The Subscription Documents do not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(d) No order suspending the use of the Subscription Documents or enjoining the
Offering or sale of the Bridge Notes shall have been issued, and no proceedings
for that purpose or a similar purpose shall have been initiated or pending, or,
to the best of the Company’s knowledge, be contemplated or threatened.

 

(e) No holder of any of the Bridge Notes from the Offering will be subject to
personal liability solely by reason of being such a holder, and except as
described in the Subscription Documents, none of the Company’s Bridge Notes,
Unit Shares, Unit Warrants, Unit Warrant Shares, Placement Agent Warrants, or
Placement Agent Warrant Shares will be subject to preemptive or similar rights
of any stockholder or security holder of the Company, or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, membership units, options, warrants or other rights to acquire
any securities of the Company.

 

(f) There shall have been no material adverse change nor development involving a
prospective change in the financial condition, operations or projects of the
Company, except where such change would not have a Company Material Adverse
Effect on the business activities, financial or otherwise, results of operations
or prospects of the Company, taken individually or in the aggregate.

 

(g) If requested, the Placement Agent shall have received a certificate of the
Chief Executive Officer of the Company, dated as of the Closing Date,
certifying, as to the fulfillment of the conditions set forth in subparagraphs
(a), (b), (c), (d), (e) and (f) above.

 

(h) The Company shall have delivered to the Placement Agent: (i) a good standing
certificate dated as of a date within 10 days prior to the date of the First
Closing from the secretary of state of its jurisdiction of incorporation and
(ii) resolutions of the Company’s Board of Directors approving this Agreement
and the transactions and agreements contemplated by this Agreement, and the
Subscription Documents, all as certified by the Chief Executive Officer of the
Company.

 

(i) At each Closing, the Company shall have (i) paid to the Placement Agent the
Placement Agent Cash Fee in respect of all Bridge Notes sold at such Closing,
(ii) executed and delivered to the Placement Agent the Placement Agent Warrants
in respect of all Bridge Notes sold at such Closing, and (iii) paid all fees,
costs and expenses as set forth in Section 5 hereof.

 

(j) There shall have been delivered to the Placement Agent a signed opinion of
counsel to the Company dated as of each Closing date.

 



 

 

Placement Agency Agreement

Page 17





 

   



 

(k) All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Bridge Notes and the Placement Agent
Warrants will be reasonably satisfactory in form and substance to the Placement
Agent and its counsel, and such counsel shall have been furnished with all such
documents, certificates and opinions as it may reasonably request upon
reasonable prior notice in connection with the transactions contemplated hereby.

 

(l) The Company agrees and understands that this Agreement in no way constitutes
a guarantee that the Offering will be successful. The Company acknowledges that
the Company is ultimately responsible for the successful completion of a
transaction.

 

7. Conditions of the Company’s Obligations. The obligations of the Company
hereunder are subject to the satisfaction of each of the following conditions:

 

(a) The satisfaction or waiver of all conditions to Closing as set forth herein.

 

(b) As of each Closing, each of the representations and warranties made by
Placement Agent herein being true and correct as of the Closing Date for such
Closing.

 

(c) At each Closing, the Company shall have received the proceeds from the sale
of the Bridge Notes that are part of such Closing less applicable Placement
Agent Fees and other deductions contemplated by this Agreement.

 

(d) At each Closing, the Company shall have received a copy of Subscription
Documents signed by investors delivered by the Placement Agent.

 

7A. Mutual Condition. The obligations of the Placement Agent and the Company
hereunder are subject to the execution by each investor of a Subscription
Agreement in form and substance acceptable to the Placement Agent and the
Company and deposit by such investor with the escrow agent of all funds required
to be so deposited by such investor.

 

8. Indemnification.

 

(a) The Company will: (i) indemnify and hold harmless the Placement Agent, and
its agents and their respective officers, directors, employees, agents, selected
dealers and each person, if any, who controls the Placement Agent within the
meaning of the Act and such agents (each a “Placement Agent Indemnitee” or a
“Placement Agent Party”) against, and pay or reimburse each Placement Agent
Indemnitee for, any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof
(collectively, “Proceedings”), joint or several (which will, for all purposes of
this Agreement, include, but not be limited to, all reasonable costs of defense
and investigation and all reasonable attorneys’ fees, including appeals), to
which any Placement Agent Indemnitee may become subject (a) under the Act or
otherwise, in connection with the offer and sale of the Bridge Notes and (b) as
a result of the breach of any representation, warranty or covenant made by the
Company herein or the failure of the Company to perform its obligations under
the Agreement, regardless of whether such losses, claims, damages, liabilities
or expenses shall result from any claim by any Indemnitee or by any third party;
and (ii) reimburse each Placement Agent Indemnitee for any legal or other
expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, action, proceeding or investigation; provided,
however, that the Company will not be liable in any such case to the extent that
any such claim, damage or liability is finally judicially determined to have
resulted primarily from (A) an untrue statement or alleged untrue statement of a
material fact made in the Subscription Documents, or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, made solely in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use in the Subscription Documents, (B) any
violations by the Placement Agent of the Act, state securities laws or any rules
or regulations of FINRA, which does not result from a violation thereof by the
Company or any of its respective affiliates or (C) the Placement Agent’s willful
misconduct or gross negligence. In addition to the foregoing agreement to
indemnify and reimburse, the Company will indemnify and hold harmless each
Placement Agent Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Placement Agent Indemnitee may become subject insofar as such costs,
expenses, losses, claims, damages or liabilities arise out of or are based upon
the claim of any person or entity that he or it is entitled to broker’s or
finder’s fees from any Placement Agent Indemnitee in connection with the
Offering as a result of the Company obligating itself or any Indemnitee to pay
such a fee, other than fees due to the Placement Agent, its dealers, sub-agents
or finders. The foregoing indemnity agreements will be in addition to any
liability the Company may otherwise have. The Placement Agent Indemnitees are
intended third party beneficiaries of this provision.

 



 

 

Placement Agency Agreement

Page 18





 

   



 

(b) The Placement Agent will: (i) indemnify and hold harmless the Company, and
its agents and their respective officers, directors, employees, agents, selected
dealers and each person, if any, who controls the Company within the meaning of
the Act and such agents (each a “Company Indemnitee” or a “Company Party”)
against, and pay or reimburse each Company Indemnitee for, any and all losses,
claims, damages, liabilities or expenses whatsoever (or Proceedings, joint or
several (which will, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense and investigation and all reasonable
attorneys’ fees, including appeals), to which any Company Indemnitee may become
subject (a) under the Act or otherwise, in connection with the offer and sale of
the Bridge Notes and (b) which results from (x) any untrue statement or alleged
untrue statement of any material fact contained in the Subscription Documents
made in reliance upon and in conformity with information contained in the
Subscription Documents relating to the Placement Agent, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in either case, if
made or omitted in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof or (y) any violations by the Placement Agent of the Act or
state securities laws which does not result from a violation thereof by the
Company Indemnitees or any of their respective affiliates, and (ii) reimburse
each Company Indemnitee for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, action,
proceeding or investigation; provided, however, in no event (except in the event
of gross negligence or willful misconduct by the Placement Agent to the extent
and only to the extent if found in a final judgment by a court of competent
jurisdiction) shall the Placement Agent’s indemnification obligation hereunder
exceed the amount of Placement Agent Cash Fees actually received by the
Placement Agent.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
Company Material Adverse Effect upon it with respect to matters beyond the scope
of the indemnity agreements contained in this Agreement, then the counsel
representing it, to the extent made necessary by such defenses, shall have the
right to direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party requests the indemnifying party to reimburse the indemnified
party for legal or other expenses in connection with investigating, responding
to or defending any Proceedings as contemplated by this indemnity agreement, the
indemnifying party will be liable for any settlement of any Proceedings effected
without its written consent if (i) the proposed settlement is entered into more
than 30 days after receipt by the indemnifying party of the request for
reimbursement, (ii) the indemnifying party has not reimbursed the indemnified
party within 30 days of such request for reimbursement, (iii) the indemnified
party delivered written notice to the indemnifying party of its intention to
settle and the failure to pay within such 30 day period, and (iv) the
indemnifying party does not, within 15 days of receipt of the notice of the
intention to settle and failure to pay, reimburse the indemnified party for such
legal or other expenses and object to the indemnified party’s seeking to settle
such Proceedings.

 



  

 

Placement Agency Agreement

Page 19





 

   



 

9. Contribution. To provide for just and equitable contribution, if: (i) an
indemnified party makes a claim for indemnification pursuant to Section 8 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
Placement Agent Fees received by the Placement Agent. The relative fault, in the
case of an untrue statement, alleged untrue statement, omission or alleged
omission will be determined by, among other things, whether such statement,
alleged statement, omission or alleged omission relates to information supplied
by the Company or by the Placement Agent, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement, alleged statement, omission or alleged omission. The Company and the
Placement Agent agree that it would be unjust and inequitable if the respective
obligations of the Company and the Placement Agent for contribution were
determined by pro rata allocation of the aggregate losses, liabilities, claims,
damages and expenses or by any other method or allocation that does not reflect
the equitable considerations referred to in this Section 9. No person guilty of
a fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Company within the meaning of the Act will have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 

10. Termination.

 

(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agent
determines that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

(b) This Offering may be terminated by the Company at any time prior to the
Termination Date in the event that (i) the Placement Agent shall have failed to
perform any of its material obligations hereunder or (ii) on account of the
Placement Agent’s fraud, illegal or willful misconduct or gross negligence. In
the event of any termination by the Company, the Placement Agent shall be
entitled to receive, on the Termination Date, all unpaid Placement Agent Fees
earned or accrued through the Termination Date and reimbursement of all expenses
as provided for in this Agreement, but shall be entitled to no other amounts
whatsoever except as may be due under any indemnity or contribution obligation
for provided herein, at law or otherwise. On such Termination Date, the Company
shall pay all such unpaid costs and expenses incurred by the Placement Agent in
connection with the Offering, Placement Agent counsel fee provided above and all
unpaid Blue Sky Fees and other expenses set forth in Section 5(i) hereof.

 

(c) This Offering may be terminated upon mutual agreement of the Company and the
Placement Agent at any time prior to the expiration of the Offering Period.

 

(d) Except as otherwise provided above, before any termination by the Placement
Agent under Section 10(a) or by the Company under Section 10(b) shall become
effective, the terminating party shall give ten (10) day prior written notice to
the other party of its intention to terminate the Offering (the “Termination
Notice”). The Termination Notice shall specify the grounds for the proposed
termination. If the specified grounds for termination, or their resulting
adverse effect on the transactions contemplated hereby, are curable, then the
other party shall have five (5) days from the Termination Notice within which to
remove such grounds or to eliminate all of their material adverse effects on the
transactions contemplated hereby; otherwise, the Offering shall terminate.

 

(e) Upon any termination pursuant to this Section 10, the Placement Agent and
the Company will instruct the Escrow Agent to cause all monies received with
respect to the subscriptions for Bridge Notes not accepted by the Company to be
promptly returned to such subscribers without interest, penalty or deduction.

 



  

 

Placement Agency Agreement

Page 20





 

   



 

11. Survival.

 

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, and 8 through
22 shall survive the sale of the Bridge Notes or any termination of the Offering
hereunder.

 

(b) The respective indemnities, covenants, representations, warranties and other
statements of the Company and the Placement Agent set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Bridge Notes or any termination of the Offering hereunder.

 

12. Notices. All notice and other communications hereunder will be in writing
and shall be deemed effectively given to a party by (a) personal delivery; (b)
upon deposit with the United States Post Office, by certified mail, return
receipt requested, first-class mail, postage prepaid; (c) delivered by hand or
by messenger or overnight courier, addressee signature required, to the
addresses below or at such other address and/or to such other persons as shall
have been furnished by the parties:

 



If to the Company:

 

CÜR Media, Inc.

Ms. Kelly Sardo

2217 New London Turnpike

South Glastonbury, CT 06073

 

 

 

With a copy to:

 

CKR Law LLP

(which shall not constitute notice)

 

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson, Esq.

 

 

 

If to Katalyst Securities LLC.

 

Katalyst Securities LLC

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Michael Silverman

 

 

 

With a copy to:

 

Barbara J. Glenns, Esq.

(which shall not constitute notice)

 

Law Office of Barbara J. Glenns, Esq.

30 Waterside Plaza, Suite 25G

New York, NY 10010



 

13. Governing Law, Jurisdiction. This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.

 



  

 

Placement Agency Agreement

Page 21





 

   



 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN ANY FEDERAL OR STATE COURT WITHIN THE
STATE AND COUNTY OF NEW YORK. THE PARTIES AGREE THAT THE DETERMINATION OF THE
ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY, AS
DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

14. Miscellaneous.

 

(a) No provision of this Agreement may be changed or terminated except by a
writing signed by the party or parties to be charged therewith. Unless expressly
so provided, no party to this Agreement will be liable for the performance of
any other party’s obligations hereunder. Either party hereto may waive
compliance by the other with any of the terms, provisions and conditions set
forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

(b) Each party shall, without payment of any additional consideration by any
other party, at any time on or after the date of any Closings, take such further
action and execute such other and further documents and instruments as the other
party may reasonably request in order to provide the other party with the
benefits of this Agreement.

 

(c) The Parties to this Agreement each hereby confirm that they will cooperate
with each other to the extent that it may become necessary to enter into any
revisions or amendments to this Agreement, in the future to conform to any
federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15. Entire Agreement; Severability. This Agreement together with any other
agreement referred to herein supersedes all prior understandings and written or
oral agreements between the parties with respect to the Offering and the subject
matter hereof. If any portion of this Agreement shall be held invalid or
unenforceable, then so far as is reasonable and possible (i) the remainder of
this Agreement shall be considered valid and enforceable and (ii) effect shall
be given to the intent manifested by the portion held invalid or unenforceable.

 

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which may be executed by less than all of the parties and shall be deemed to
be an original instrument which shall be enforceable against the parties
actually executing such counterparts and all of which together shall constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or in pdf format shall be deemed to be their
original signatures for all purposes.

 

17. Announcement of Offering. The Placement Agent and its counsel and advisors
may, subsequent to the Final Closing of any Offering, make public their
involvement with the Company, including use of the Company’s trademarks and
logos. The Placement Agent’s counsel and advisors are intended third party
beneficiaries of this Section.

 



 

 

Placement Agency Agreement

Page 22





 

   



 

18. Advice to the Board. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for benefit and use of the Company’s
board of directors and officers, who will make all decisions regarding whether
and how to pursue any opportunity or transaction, including any potential
Offering. The Company’s board of directors and management may consider such
advice, but will also base their decisions on the advice of legal, tax and other
business advisors and other factors which they consider appropriate.
Accordingly, as an independent contractor, the Placement Agent will not assume
the responsibilities of a fiduciary to the Company or its stockholders in
connection with the performance of the services. Any advice provided may not be
used, reproduced, disseminated, quoted or referred to without prior written
consent of the providing party. The Placement Agent does not provide accounting,
tax or legal advice. The Company is a sophisticated business enterprise that has
retained the Placement Agent for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

 

19. Other Investment Banking Services. The Company acknowledges that the
Placement Agent and their affiliates are securities firms engaged in securities
trading and brokerage activities and providing investment banking and financial
advisory services. In the ordinary course of business, the Placement Agent and
their affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in the Company’s debt or equity securities, its affiliates or other
entities that may be involved in the transactions contemplated by this
Agreement. In addition, the Placement Agent and their affiliates may from time
to time perform various investment banking and financial advisory services for
other clients and customers who may have conflicting interests with respect to
the Company or the Offering. The Company also acknowledges that the Placement
Agent and their affiliates have no obligation to use in connection with this
engagement or to furnish the Company, confidential information obtained from
other companies. Furthermore, the Company acknowledges the Placement Agent may
have fiduciary or other relationships whereby their or their affiliates may
exercise voting power over securities of various persons, which securities may
from time to time include securities of the Company or others with interests in
respect of any Offering. The Company acknowledges that the Placement Agent or
such affiliates may exercise such powers and otherwise perform our functions in
connection with such fiduciary or other relationships without regard to the
Placement Agent’s relationship to the Company hereunder. The Placement Agent
acknowledges that the Company has a class of securities traded on the OTC
Markets OTCQB marketplace and is subject to the restrictions imposed by
Regulation FD under the Act. The Placement Agent agrees that (i) it will not use
the Information for the purpose of trading in the Company's Common Stock or any
other securities, and will take all steps necessary to prevent use of the
Information for such purpose by its subsidiaries and affiliates and all of their
respective officers, directors, shareholders, employees, agents, advisors, other
representatives, actual and prospective institutional lenders, and actual and
prospective financing sources, including, without limitation, their respective
accountants, attorneys and financial advisors, and (ii) it will not disclose
such Information to any other party for the purpose of trading in the Company's
Common Stock

 

20. Successors. This Agreement shall inure to the benefit of and be binding upon
the successors of the Placement Agent and of the Company (including any party
that acquires the Company or all or substantially all of its assets or merges
with the Company). Nothing expressed or mentioned in this Agreement is intended
or shall be construed to give any person or corporation, other than the parties
hereto and parties expressly referred to herein, any legal or equitable right,
remedy or claim under or in respect to this Agreement or any provision hereof.
The term “successors” shall not include any purchaser of the Bridge Notes merely
by reason of such purchase. No subrogee of a benefited party shall be entitled
to any benefits hereunder. Each party hereto disclaims any an intention to
impose any fiduciary obligation on any other party by virtue of the arrangements
contemplated by this Agreement.

 

[Signatures on following page.]

 



  

 

Placement Agency Agreement

Page 23





 

   



 

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agent, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agent in accordance with its terms.

 

This Agreement contains a predispute arbitration provision in paragraph 13.

 



 

CÜR Media, Inc.

        By: /s/ Kelly Sardo

 

 

Kelly Sardo

Chief Financial Officer

          KATALYST SECURITIES LLC   

 

 

 

 

 

By:

/s/ Michael A. Silverman

 

 

 

Michael A. Silverman

Managing Director

 



 

 



 

 

Placement Agency Agreement

Page 24

